197 F.2d 523
Joseph ADAMOWSKI, Appellant,v.GULF OIL CORPORATION.
No. 10332.
United States Court of Appeals Third Circuit.
Argued June 17, 1952.
Decided June 30, 1952.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Guy K. Bard, Judge.
Herman Moskowitz, Philadelphia, Pa., for appellant.
Mark D. Alspach, Philadelphia, Pa. (Robert Cox, Krusen, Evans and Shaw, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiff, an injured seaman, appeals from a judgment entered by the district court in favor of the defendant notwithstanding a verdict in favor of the plaintiff in his suit for damages for his injuries alleged to have resulted from the defendant's negligence and the unseaworthiness of the vessel. The district court concluded that the evidence, viewed in the light most favorable to the plaintiff, was not sufficient to sustain a finding of negligence or unseaworthiness. We agree with the district court's conclusion in this regard for the reasons well stated in the opinion filed by Judge Bard, 93 F.Supp. 115, to which we need add nothing.


2
The judgment of the district court will be affirmed.